 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, Tenth Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC
 9

10

11                            UNITED STATES DISTRICT COURT

12                          NORTHERN DISTRICT OF CALIFORNIA
13

14                                                  Case No: 5:16-cv-06370-EJD-VKD
   OPTRONIC TECHNOLOGIES, INC., d/b/a
15 Orion Telescopes & Binoculars ®, a California    PLAINTIFF OPTRONIC
   corporation,                                     TECHNOLOGIES, INC.’S OBJECTIONS
16                                                  AND COUNTER-DESIGNATIONS TO
                 Plaintiff,                         DEFENDANTS’ DEPOSITION
17                                                  DESIGNATIONS
          v.
18                                                  Compl. Filed:         Nov. 1, 2016
   NINGBO SUNNY ELECTRONIC CO., LTD.,               First Am. Compl.: Nov. 3, 2017
19 SUNNY OPTICS, INC., MEADE                        Final Pretrial Conf.: Oct. 10, 2019
   INSTRUMENTS CORP., and DOES 1 - 25,              Trial Date:           Oct. 15, 2019
20
                 Defendants.
21

22

23

24

25

26

27

28
                                                               Case No.: 5:16-cv-06370-EJD-VKD
                      PLAINTIFF’S OBJECTIONS AND COUNTER-DESIGNATIONS TO
                             DEFENDANTS’ DEPOSITION DESIGNATIONS
 1         Pursuant to Federal Rule of Civil Procedure 26(a)(3)(B) and Section IV.D.7 of the Court’s

 2 Standing Order for Civil Cases, Plaintiff Optronic Technologies, Inc. (“Orion”) hereby respectfully

 3 submits as Appendix A its objections and counter-designations to Defendants’ deposition

 4 designations.

 5

 6 Dated: October 3, 2019                              Respectfully Submitted,

 7                                                     BRAUNHAGEY & BORDEN LLP

 8
                                                       By:     /s/ Matthew Borden
 9                                                             Matthew Borden, Esq.
10                                                     Attorneys for Plaintiff OPTRONIC
                                                       TECHNOLOGIES, INC. d/b/a Orion
11                                                     Telescopes & Binoculars ®
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1               Case No.: 5:16-cv-06370-EJD-VKD
                       PLAINTIFF’S OBJECTIONS AND COUNTER-DESIGNATIONS TO
                              DEFENDANTS’ DEPOSITION DESIGNATIONS
APPENDIX A
   Orion’s Objections and Counter-Designations to Defendants’ Designations
                                        October 3, 2019


Deposition Date / Deposition   Page:        Page:                  Objections/Counter-
          Witness               Line       Line To                    Designations
                               From
2018‐06‐12 Anderson, Dave       16:2        16:8       none
2018‐06‐12 Anderson, Dave       41:2        41:9       none
2018‐06‐12 Anderson, Dave      41:13        41:21      41:22-43:13
2018‐06‐12 Anderson, Dave      41:25        42:12      41:22-43:13
2018‐06‐12 Anderson, Dave      42:16        43:14      41:22-43:13
2018‐06‐12 Anderson, Dave      43:16         44:4      43:14-49:18
2018‐06‐12 Anderson, Dave      45:21         46:6      45:21-49:18
2018‐06‐12 Anderson, Dave       46:9        46:18      46:3-49:18
2018‐06‐12 Anderson, Dave       56:8        56:10      56:8-15
2018‐06‐12 Anderson, Dave      56:14        56:15      56:8-15
2018‐06‐12 Anderson, Dave      56:17        56:18      none
2018‐06‐12 Anderson, Dave      56:20         57:5      none
2018‐06‐12 Anderson, Dave       57:8        57:14      57:5-14
2018‐06‐12 Anderson, Dave      104:18      104:23      none
2018‐06‐12 Anderson, Dave      105:5        105:7      105:5-13
2018‐06‐12 Anderson, Dave      105:10      105:13      105:5-13
2018‐06‐12 Anderson, Dave      110:19      110:21      none
2018‐06‐12 Anderson, Dave      113:9       113:12      113:9-116:6
2018‐06‐12 Anderson, Dave      113:24      114:12      113:9-116:6
2018‐06‐12 Anderson, Dave      114:15      114:22      113:9-116:6
2018‐06‐12 Anderson, Dave      114:24       115:6      113:9-116:6
2018‐06‐12 Anderson, Dave      115:8       115:16      113:9-116:6
2018‐06‐12 Anderson, Dave      115:19       116:6      113:9-116:6
2018‐06‐12 Anderson, Dave      163:9       163:15      163:9-23
2018‐06‐12 Anderson, Dave      163:18      163:19      163:9-23
2018‐06‐12 Anderson, Dave      163:24      164:15      163:24-165:4 (164:5-11 is non-responsive)
2018‐06‐12 Anderson, Dave      164:19      164:21      163:24-165:4 (164:5-11 is non-responsive)
2018‐06‐12 Anderson, Dave      164:24       165:9      163:24-165:14 (164:5-11 is non-responsive)
2018‐06‐12 Anderson, Dave      165:13      165:14      163:24-165:14 (164:5-11 is non-responsive)
2018‐06‐12 Anderson, Dave      165:24       166:6      165:24-166:18
2018‐06‐12 Anderson, Dave      166:9       166:13      165:24-166:18
2018‐06‐12 Anderson, Dave      166:19       167:1      166:19-167:17; 168:19-169:10
2018‐06‐12 Anderson, Dave      167:5       167:10      166:19-167:17; 168:19-169:10
2018‐06‐12 Anderson, Dave      167:13      167:19      166:19-167:18; 168:19-169:10
2018‐06‐12 Anderson, Dave      167:22       169:1      166:19-167:18; 168:19-169:10
2018‐06‐12 Anderson, Dave      169:7       169:10      166:19-167:18; 168:19-169:10
2018‐06‐12 Anderson, Dave      169:17      169:22      169:17-170:2
2018‐06‐12 Anderson, Dave      169:25      170:10      169:17-170:21
2018‐06‐12 Anderson, Dave      170:23       171:2      170:23-171:15
2018‐06‐12 Anderson, Dave      171:8       171:12      170:23-171:15
2018‐06‐12 Anderson, Dave      171:15      171:19      170:23-172:20 (non-responsive)
2018‐06‐12 Anderson, Dave      172:2       172:20      170:23-172:20 (non-responsive)
                                              Page 1
  Orion’s Objections and Counter-Designations to Defendants’ Designations
                                     October 3, 2019

2018‐06‐12 Anderson, Dave   230:7       230:14      230:7-231:13
2018‐06‐12 Anderson, Dave   230:20       231:6      230:7-231:13
2018‐06‐12 Anderson, Dave   231:8       231:8       230:7-231:13
2018‐06‐12 Anderson, Dave   231:15      231:21      231:15-25
2018‐06‐12 Anderson, Dave   231:24      231:25      231:15-25
2018‐06‐12 Anderson, Dave   275:3       275:13      275:3-24
2018‐06‐12 Anderson, Dave   275:18      275:24      275:3-24
2018‐06‐12 Anderson, Dave   280:12      280:14      280:12-281:4 (hearsay)
2018‐06‐12 Anderson, Dave   280:17       281:4      280:12-281:4 (hearsay)
2018‐06‐12 Anderson, Dave   282:18       284:1      none
2018‐06‐12 Anderson, Dave   284:15       285:3      none; hearsay
2018‐06‐12 Anderson, Dave   285:10       286:2      none; hearsay
2018‐06‐12 Anderson, Dave   286:6       287:10      none
2018‐06‐12 Anderson, Dave   299:2       300:12      298:24-301:4 (leading, compound)
2018‐06‐12 Anderson, Dave   300:17      300:18      298:24-301:4 (leading, compound)
2018‐06‐12 Anderson, Dave   301:3       301:4       298:24-301:4 (leading, compound)
2018‐06‐12 Anderson, Dave   310:14      310:19      none




                                           Page 2
